DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/09/2022, the following represents the changes from the previous claims: Claims 1 and 5 were amended and Claim 2 was canceled. Claims 1 and 3-13 are presented for examination. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-080018, filed on 04/19/2019.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1 and 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omura (US Patent Publication 2016/0088821) in view of Jinno et al. (JP6970006).  
	a. Regarding claim 1, Omura teaches a guide frame of a fishing line guide comprising a hollow frame body 200 [fishing line guide 200 [0071]] and a core member 220 [support leg frame 220 [0072]] inserted into the frame body [FIGS. 2-3], the frame body including a frame member 240 [guide ring portion 240 [0072]] configured to abut a guide ring 250 [ring 250 fitted to the guide ring portion 240 [0072]], an attachment foot 210 configured to attach to a fishing rod 100 [attachment portion 210 attached to the fishing rod 100 [0072]] and a support leg 230 [support leg portion 230 [0072]] including a hollow portion configured to connect an end of the frame member and the attachment foot 210 [base portion 221 of each of the support leg frames 220 is connected to the base end 214 of the attachment portion 210 [0075]]. Omura does not specifically teach the support leg including a hollow portion, only a portion of the hollow portion receiving the core member. Jinno teaches support leg including a hollow portion 34 [hollow body 34 made of a hollow metal wire [0025]], only a portion of the hollow portion receiving the core member 35 [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] for the purpose of providing a fishing line guide with only a portion of the hollow portion of the support leg receiving the core member so that the weight of the fishing line guide can be reduced while ensuring strength and improving the holding force of the guide ring.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide frame taught by Omura to include the support leg with only a portion of a hollow portion receiving the core member as taught by Jinno because doing so would have provided a fishing line guide with only a portion of the hollow portion of the support leg receiving the core member so that the weight of the fishing line guide can be reduced while ensuring strength and improving the holding force of the guide ring.  
	b. Regarding claim 3, Omura in view of Jinno teaches (references to Omura) the guide frame of the fishing line guide according to claim 1, wherein support leg 230 [support leg portion 230 [0072] has a curved portion and core member 220 [support leg frame 220 [0072]] is inserted into the curved portion of support leg 230 [FIGS. 2-3]. 
	c. Regarding claim 4, Omura in view of Jinno teaches (references to Omura) the guide frame of the fishing line guide according to claim 1, wherein core member 220 is held at prescribed positions on frame body 200 due to contact between core member 220 and an inner periphery of frame body 200 [support leg frame 220 has an element for firmly fixing the support leg frame 220 to the support leg portion 230 when the support leg frame is composited with the support leg portion 230 [0079] FIGS. 2-3, 4A-4D, 5A-5C].  
	d. Regarding claim 5, Omura in view of Jinno teaches (references to Jinno) the guide frame of the fishing line guide according to claim 1, wherein the hollow portion 34 of the support leg [hollow body 34 made of a hollow metal wire [0025]] has a closed core portion and an open core portion, and the portion of the hollow portion 34 receiving core member 35 being the closed core portion and not the open core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]].
e. Regarding claim 6, Omura in view of Jinno teaches (references to Jinno) the guide frame of the fishing line guide according to claim 5, wherein the open core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] is disposed in frame member 30 [FIGS. 1-4].
f. Regarding claim 7, Omura in view of Jinno teaches (references to Jinno) the guide frame of the fishing line guide according to claim 6, wherein the open core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] is disposed in portions of support leg 31 adjacent frame member 30 [FIGS. 1-4].
g. Regarding claim 8, Omura in view of Jinno teaches (references to Jinno) the guide frame of the fishing line guide according to claim 7, wherein wherein the closed core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] is adjacent the attachment foot 32 on support leg 31 [FIGS. 1-4].
	h. Regarding claim 9, Omura in view of Jinno teaches (references to Jinno) the guide frame of the fishing line guide according to claim 9, wherein the open core portion is disposed in attachment foot 32
[Of the guide frame 3, the entire mounting portion 32 and the boundary portion 33 between the mounting portion 32 and the frame main body portion are composed of only the middle entity 35 [0028]; although the guide frame 3 has a hybrid configuration consisting of a hollow body 34 and a medium entity 35… the entire guide frame 3 may be composed of a hollow metal wire [0048]].
	i. Regarding claim 10, Omura in view of Jinno teaches (references to Omura) the guide frame of the fishing line guide according to claim 9, wherein the attachment foot 210 is pressed down and flattened [A lower surface 212 of the attachment portion 210 contacts an outer peripheral surface of the fishing rod 100. The lower surface 212 may be formed flat [0073] FIGS. 2-3].
	j. Regarding claim 11, Omura in view of Jinno teaches (references to Omura) the guide frame of the fishing line guide according to claim 1, wherein frame body 200 [fishing line guide 200 [0071]] is formed from a material that is different from a material of core member 220 [The support leg portion 230 and the guide ring portion 240 are partially or wholly made of a plastic material [0084]; attachment portion 210 and the support leg frames 220 are metallic [0074]].
	k. Regarding claim 12, Omura in view of Jinno teaches (references to Omura) a fishing line guide comprising a guide ring 250 [ring 250 fitted to the guide ring portion 240 [0072]] for guiding a fishing line and guide frame according to claim 1 and configured to hold guide ring 250 [FIGS. 2-3].
	l. Regarding claim 13, Omura in view of Jinno teaches (references to Omura) a fishing rod 100 [attachment portion 210 attached to the fishing rod 100 [0072]] including the fishing line guide according to claim 12 [FIG. 1].

Response to Arguments
5.	Applicant’s arguments from the response filed on 05/09/2022, see pages 5-7, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Jinno et al. (JP6970006).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643